DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.       A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/02/2021 has been entered.
       This communication is in response to Application No. 16,457,233 filed on June 28, 2019 and the Request for continued examination (RCE) presented on February 02 , 2021 after the notice of allowance, amendment presented on September 01, 2020, which amends claims 1, 8 and 15, is hereby acknowledged. Claims 1-20 are currently pending and subject to examination.

Information Disclosure Statement
3.         The information disclosure statement (IDS) submitted on 02/02/2021 was filed after the mailing date of the Notice of Allowance on 11/20/2020.  The submission is in 

Terminal Disclaimer
4.       The Terminal Disclaimer filed on 11/13/2020 and approved on 11/13/2020 in related Prior Patent No. 10805210.

Response to Arguments
5.       With regard to the Applicant’s remarks dated September 01, 2020 and RCE filed on 02/02/2021 after the notice of allowance:
          Claim Rejections under 35 U.S.C. § 103
          Regarding rejection of claims 1-20 under 35 U.S.C. 103, Applicant’s arguments have been fully considered.  Applicants argue at page 9 of the remarks as filed on September 01, 2020, that with respect to independent claims 1, 8 and 15 “performing, by the network node, decryption on either the packet or the copied packet to identify the recipient address of the inner IP header; updating, by the network node, the outer IP header of the packet, if the copied packet was decrypted, or updating, by the network node, the outer IP header of the copied packet, if the packet was decrypted, to obtain an updated packet with an updated outer IP header” is not disclosed by Riittinen and Yu. Examiner agrees. Therefore, the rejection has been withdrawn. No other previously-made grounds of rejection remain. Claims 1-20 are allowable.

the prior art singly or in combination does not teach the totality of the independent claims when read in light of the specification.

                     EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
          With Regards to the Applicant’s remarks dated September 01, 2020 and RCE filed on 02/02/2021 after the notice of allowance:          
          Regarding rejection of claims 1-20 under 35 U.S.C. 103, Applicant’s arguments have been fully considered. Applicants argue at page 9 of the remarks as filed on September 01, 2020, that with respect to independent claims 1, 8 and 15 “performing, by the network node, decryption on either the packet or the copied packet to identify the recipient address of the inner IP header; updating, by the network node, the outer IP header of the packet, if the copied packet was decrypted, or updating, by the network node, the outer IP header of the copied packet, if the packet was decrypted, to obtain an updated packet with an updated outer IP header” is not disclosed by Riittinen and Yu. Examiner agrees. Therefore, the rejection has been withdrawn.

      For Instance, The prior art of record (in particular, Riittinen et al. (US 2007/0053328 A1, hereafter “Riittinen”) does not disclose, with respect to independent claims 1, 8 and 15 “performing, by the network node, decryption on either the packet or the copied packet to identify the recipient address of the inner IP header; updating, by the network node, the outer IP header of the packet, if the copied packet was decrypted, or updating, by the network node, the outer IP header of the copied packet, if the packet 
       Rather, Riittinen discloses receiving packet having inner IP header and an outer IP header by Gateway (network device) and gateway (network node) forwarding dummy packet includes original packet information to obtain packet comprises original outer IP header and inner IP header (Riittinen: [paragraph 0028-0029, 0032-0033]).

      For Instance, The newly discovered prior art reference Vishwanathan et al. (US 2007/0022284 A1, hereafter “Vishwanathan”) does not disclose, with respect to independent claims 1, 8 and 15 “performing, by the network node, decryption on either the packet or the copied packet to identify the recipient address of the inner IP header; updating, by the network node, the outer IP header of the packet, if the copied packet was decrypted, or updating, by the network node, the outer IP header of the copied packet, if the packet was decrypted, to obtain an updated packet with an updated outer IP header” as claimed.
     Rather, Vishwanathan discloses the packet analyzer receives data packets from the communication network, If an encrypted packet is found, a copy of the encrypted packet is stored and the packet is forwarded to the packet decryption module and the packet decryption module decrypts the encrypted data packet using the decryption key and returns a decrypted packet to the packet analyzer (Vishwanathan: [paragraph 0021-0022]).


     
7.     When taken in context the claim as a whole was not uncovered in the prior art, the dependent claims are allowed as they depend upon an allowable independent claims.

8.    Therefore, Claims 1-20 are considered allowable. Since when reading the claims in light of the specification, as per MPEP §2111.01 or Toro Co. v. White Consolidated Inc., 199 F.3d 1295, 1301, 53 USPQ2d 1065, 1069 (Fed. Cir. 1999), none of the references of record alone or in combination disclose or suggest the combinations of limitations specified in the independent claims.

9.     Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “comments on Statement of Reasons for Allowance”.




Conclusion
          Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEHULKUMAR J SHAH whose telephone number is (571)272-1072.  The examiner can normally be reached on Mon-Fri, 6:05 am-3:55 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tonia Dollinger can be reached on 571-272-4170.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.J.S/Examiner, Art Unit 2459          

/TONIA L DOLLINGER/Supervisory Patent Examiner, Art Unit 2459